DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 22 December 2021, in the matter of Application N° 15/302,495.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-9, 12-19, 21, 22, and 24-27 are pending, where claims 13-21 remain withdrawn from consideration.
Claims 3 and 23 have been canceled.  Claim 27 is newly added.  Support for the newly presented claim is found in claims 1 and 26.
Claims 1, 2, 5, 7, and 26 have been amended.  Claim 1 has been amended to further specify the stabilizer compounds of interest, narrow the range of the presence of said stabilizer(s), clarify the language pertaining to the oil phase, narrow the bioactive compound to be vitamin D, and add that the vitamin D is solubilized in the at least one compound (aka the “oil phase”).  Applicants’ amendment to the storage conditions property as being per the ICH guidelines is noted.  Also noted is that the “capability” property of the composition has been amended to recite that it reduces particle size increase.
Claim 2 is acknowledged as amending the language of the claim to be commensurate with the recitation of claim 1.   Claims 5 and 7 have been amended to recite that one of the stabilizers is “a maltitol liquid”.  Lastly, claim 26 has been amended to remove recitations of “lipophilic and hydrophobic”.
No new matter has been added.


Information Disclosure Statement
	No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ remarks and amendments to the previously raised indefiniteness rejections have been considered.  Pursuant to the recent telephone interview, the Examiner considers these persuasive and hereby withdraws the rejections.

Rejection under 35 USC 103
Applicants’ amendment to claim 1 as discussed in the recent telephone interview, were it to be filed, would be sufficient in overcoming the obviousness rejection of record.  As Applicants have in fact provided this amendment (narrowing the active agent to vitamin D), the Examiner withdraws this rejection.

Claim Objections
Claim 26 is objected to because the preamble contains a misspelled word.  The word “sable” in the preamble should “stable”.  Appropriate correction is required.



New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 12, 22-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wooster et al. (US Pre-Grant Publication Nº 2010/0305218 A1) in view of Ochomogo et al. (US Pre-Grant Publication Nº 2011/0303827 A1) and Narain et al. (US Pre-Grant Publication Nº 2011/0229554 A1).
The instantly amended invention of claim 1 remains directed to a stable aqueous nanodispersion comprising: (i) an aqueous dispersion medium, (ii) a dispersed phase, and (iii) a surfactant.
The aqueous dispersion medium (herein alternatively referred to as the “continuous phase”) now recites that it comprises: (a) at least 30% w/v (or w/w) of the stable nanodispersion, and (b) at least one stabilizer in an amount ranging from 15% to 70% w/v (w/w) of the stable nanodispersion. 
The Examiner notes that with respect to the amount of water which is recited, though not overtly set forth, the continuous phase will maximally contain 85% by weight of water since the phase minimally contains 15 wt% of the stabilizer.
Said stabilizer is now recited as being selected from the group consisting of glucose, fructose, sucrose, dextrose, glycerol (glycerin), mannitol, a maltitol liquid, sorbitol, xylitol, polyethylene glycol (PEG or PEO), and propylene glycol such that any combination of the foregoing meets the recited weight range of 15-70% by weight.
The dispersed phase (herein alternatively referred to as the “discontinuous phase”), as amended, is recited as comprising vitamin D as the bioactive agent and at least one compound selected from a polar lipid, a non-polar lipid, and a polymer.  The Examiner respectfully submits that Applicants’ compound recitation broadly and reasonably recites that the compound is selected from a lipid, a polymer, or both.
Lastly, claim 1 recites that “the nanodispersion stabilizer is capable of facilitating particle size reduction, maintaining particle size for at least [one] month at accelerated storage conditions 
MPEP §2112.01(I) states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and that “[such a] prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”  Applicants are additionally directed to MPEP §2112.01(II) wherein it is stated that “[a] chemical composition and its properties are inseparable.”
The Examiner thus respectfully submits that where the claimed composition is disclosed in the prior art, said art will also be considered to teach the recited property the composition is “capable” of effecting.
Wooster discloses oil-in-water (o/w) nanoemulsions and their use as delivery vehicles for active components in a variety of applications (i.e., pharmaceutical, food, etc.) (see Abstract).  The practiced nanoemulsions are defined as having an oil phase that represents up to 40% by volume of the nanoemulsion and that at least 50% of the phase will be a triglyceride having a fatty acid chain length of 12 carbon atoms or greater.  The nanoemulsion will also contain a hydrophilic, non-ionic surfactant having an HLB of greater than 7, as well as an aqueous phase.  The oil droplets of the nanoemulsion are disclosed as being smaller than 100 nm (e.g., claim 1), and more narrowly, smaller than 60 nm (see e.g., claim 2 and ¶[0038]).
¶[0062]-¶[0066].  Therein, ¶[0063] discloses that the balance of water after the inclusion of all other formulation components in the nanoemulsion may be 50-100 wt%, preferably 40-99.9 wt%, and more preferably, 30-99.9 wt%.  Such is considered to meet the recited limitations of the claimed composition.
Paragraph [0064] additionally teaches that a “co-solvent” is preferred and that its presence lowers the interfacial tension of the aqueous phase which thereby enables the formation of smaller emulsion droplet sizes. “Co-solvents” that are taught as being included in the aqueous phase include glycerol (glycerine), polyethylene glycol, and propylene glycol.  The amount of co-solvent that is taught as being included within the overall nanoemulsion ranges from 0-70 wt%, preferably from 0-50 wt% and more preferably from 15-45 wt%.  Such is also considered to teach the recited limitations of the claimed composition.
The reference also teaches that stabilizing additives such as glycerine (glycerol), xylitol, and sorbitol may be added to the nanoemulsion in amount of up to 50 wt% and more preferably, in amounts of up to 25 wt%.  See ¶[0075] and ¶[0076].
The surfactant (surface active agent) limitation is met by the claims as discussed above.  See also ¶[0046]-¶[0061].
The limitations of the dispersed or oil phase of the claimed nanoemulsion are met by claim 1, as well as ¶[0039]-¶[0045].  This discloses that the oil phase contains lipids that meet the claimed composition.  The total amount of oil in the nanoemulsion will range from 0.01-70 wt%, preferably from 0.01-50 wt%, and more preferably from 0.01-40 wt%.  See ¶[0045].
¶[0074] and claims 23-25.
Paragraph [0067] discloses that the active component is any component that is of any degree of solubility, most notably being an oil or oil-soluble.  Paragraph [0070] teaches that the active may be a vitamin such as vitamin D (calciferol).
Such is consider to teach the amended dispersed phase limitations of claim 1.
Claim 26 recites that the ratio of the at least one compound (e.g., polar lipid) to the bioactive compound are present in the dispersed phase in a mass:mass ratio of greater than 1:1.
Newly presented claim 27 recites the same limitations as claims 1 and 26 with the exception that the active compound, though hydrophobic, is not specified.  Nor are the stabilizers specified.
The compositional merits of claim 27 are met as discussed above as they pertain to the definition of the different phases, their constituents, and their weight percent representation.
Regarding the weight ratio limitation, the Examiner submits that at its most preferred weight range, the lipid will be present in a range of 0.01-40 wt% of the emulsion and the active component will most preferably range from 0.01-10 wt% of the nanoemulsion.  This preferably places in the skilled artisan’s hands the guidance to place the oil component in the majority of the dispersed phase.  Looking back to claim 1, the Examiner notes that the oil phase will represent up to 40 wt% of the nanoemulsion and at least 50% of that will be represented by the triglyceride.  Thus, assuming 40 wt% of the nanoemulsion is the oil phase, then at least 20 wt% of the oil phase will be in the form of a lipid.  This leaves less than 20 wt% remaining in the oil phase for the active agent, thereby resulting in a weight ratio of lipid:active of greater than 1.
¶[0010] that particle size increase is a known deficiency and a problem to be solved, stating that “[t]he very small size of nanoemulsions makes them particularly prone to particle size growth by Ostwald ripening.  An increase in emulsion particle size over time is disadvantageous as the emulsion will lose its clarity accompanied with a corresponding increase [in] surface area.” [emphasis added]  Paragraph [0014] discloses that this problem is one that is solved and that the practiced nanoemulsions are advantageous as increase product stability and clarity and improve the solubility of some poorly soluble actives.  Paragraph [0037] disclose further that the practiced nanoemulsions “have high clarity” and “are physically stable against Ostwald ripening due to the use of long chain triglycerides and have good formulation stability as they can be readily diluted.  Each of Examples 1-7 measured the optical clarity of the formulations over a 100-day (approx. 3.5 month) period with each formulation indicating that “[t]he resulting nanoemulsion had a particle size of 45 nm, had high optical clarity and did not change particle size or optical clarity over a 100-day storage period.”
The Examiner thus advances that Wooster not only teaches the recited compositions, but also acknowledges Applicants’ recited property as a known nanoemulsion particle size issue, and solves that issue.
Wooster’s disclosure of the nanoemulsion particle size being less than 100 nm, less than 80 nm, less than 75 nm, less than 60 nm (claims 1 and 2), and being 45 nm in each of the Examples, expressly meets the limitations recited in claim 2.
(see e.g., Abstract).
The foregoing discussion of the reference’s disclosure of co-solvents and additives as being a part of the nanoemulsion is considered to meet the limitations recited by instant claim 12.  Therein, the reference discloses the use of co-solvents, antioxidants, preservatives, and weighting (viscosifying) agents.  See ¶[0064] and ¶[0075].
The limitations of claim 22 remain directed to the recited nanoemulsion being an “oral” nanodispersion formulation.  The recitation of an “oral” composition remains broadly and reasonably interpreted as being directed to the nanodispersion of claim 1.  The term “oral” is a recitation of intended use, notably since Applicants’ claim provides no additional compositional or structural limitations that would further and necessarily denote it as being “oral” versus another route of administration.  The Examiner additionally notes that Applicants’ recitation of intended use is taught and suggested by the reference, at the very least indicating that the practiced oil-in-water nanoemulsions possess food applications (see e.g., Abstract).
Lastly, the limitations recited in claim 24 require that the water:stabilizer weight ratio range from 30:70 to 70:30.  The Examiner submits that this is taught and suggested minimally by the foregoing disclosures at ¶[0063] and ¶[0066].  The former teaches that water will most preferably range from 30-99.9 wt% of the nanoemulsion while the co-solvent will range most preferably from 15-45 wt% of the nanoemulsion, and more broadly from 0-70 wt%.  The co-solvent is defined as being inclusive of the recited stabilizing agents: glycerol (glycerine), PEG, and propylene glycol.  Other additives (stabilizers) that are optionally disclosed include glycerine (glycerol), xylitol, and sorbitol, in amounts of up to 25 wt%, most preferably.  Thus, at its broadest, the Examiner submits that the 30:70 weight ratio of water:stabilizer is met by the prima facie obvious to the person of skill in the art ahead of the effective filing date of the claimed invention.
Where the teachings of Wooster appear to be deficient is with respect to the disclosure of additional stabilizing agents as set forth in claims 4-9. With respect to the recited combinations of polyols, sugars, and sugar alcohols, the Examiner respectfully submits that Wooster provides clear foundation for the inclusion of one or more of the recited compounds.
Therein, as discussed above, Wooster discloses that polyols such as glycerol (glycerine), PEG, and polypropylene glycol will be added to the aqueous dispersion medium of the nanoemulsion and that their inclusion will “lower the interfacial tension of the aqueous phase which thereby enables the formation of smaller emulsion droplet sizes”.  See ¶[0064]-¶[0065].  Wooster also teaches that stabilizers may be added to the formulation and will include such compounds as glycerine (glycerol), xylitol, and sorbitol.
Thus, while Wooster discloses some of the recited stabilizing embodiments, it does not expressly teach all of them.  Notably absent from the teachings of Wooster are sucrose, maltitol, fructose, and dextrose.
The Examiner respectfully submits that the prior art does recognize these remaining sugars and sugar alcohols as nanoemulsion stabilizing agents, thereby guiding the ordinarily skilled artisan to understand that their use, alone or in combination, would provide a reasonable expectation of success in producing the instantly claimed composition.
Ochomogo, like Wooster, is directed to food-based (i.e., orally delivered) nanoemulsions.  The nanoemulsions are taught as comprising a food safe, nonionic surfactant, a hydrophobic food flavorant (e.g., an essential oil), a kosmotrope, and water (see e.g., Abstract; claims). 
Paragraph [0024] discloses that the practiced compositions “may be initially formed as a concentrated water-in-oil microemulsion that upon dilution with water undergoes a phase inversion, resulting in a stable, substantially clear, oil-in-water nanoemulsion characterized by nano-sized hydrophobic droplets (e.g., average droplet size of less than 100 nm, preferably less than about 50 nm).”  The passage additionally teaches that the formed nanoemulsion remains stable even if heated or cooled (e.g., frozen) and can be stored for long periods of time (e.g., months or even years) without undergoing Ostwald ripening or phase separation into separate oil and water phases.  One of the key components contributing to the stability of the practiced nanoemulsions is the kosmotrope.
Kosmotropes (as opposed to chaotropes) contribute to the stability and structure of water-water interactions and may act as emulsion stabilizers.  Paragraph [0058] discloses further that food-grade hydroxylated kosmotropes will facilitate the formation of nano-sized droplets with high curvature that leads to a pronounced change in the free energy, resulting in thermodynamic stability.  Suitable and specific examples of kosmotropes that are recognized as being useful in the practiced nanoemulsions include: glycerin (glycerol), sorbitol, propylene glycol, xylitol, maltitol, mannitol, and mixtures thereof.
Additional stabilizing agents that are recognized in the art are disclosed by Narain, the teachings of which are of record.  The Examiner understands that certain aspects of the teachings of Narain teach away from the presently amended limitations.  However, the Examiner instead 
As previously discussed, Narain, like Wooster and Ochomogo, is directed to oil-in-water nanoemulsions that comprise an aqueous phase, a hydrophobic active agent (CoQ10) dispersed to form colloidal nano-dispersion of particles, and at least one of a dispersion stabilizing agent (see e.g., Abstract).  The practiced nanoemulsions also teach the inclusion of a lyoprotectant in the form of a nutritive sugar.  Paragraph [0037] discloses that such sugars are inclusive of fructose, mannitol, sorbitol, and sucrose.
Further regarding the disclosed aqueous solution, ¶[0136] reiterates that the practiced composition contains an aqueous solution and that it may function as the dispersion medium for the colloidal system (i.e., the continuous phase).  It adds further that “[a]s the dispersion medium, the aqueous solution may contain other water soluble or dispersible stabilizers, isotonicity agents such as glycerol or xylitol, [and] lyoprotectants such as sucrose, glucose, trehalose, etc.”  Paragraph [0108] defines “lyoprotectant” as referring to “pharmaceutically acceptable excipients, which protect the dispersed active agent against destabilizing conditions during the lyophilisation process, subsequent storage and reconstitution.” [emphasis added]
Paragraph [0137] discloses compounds which embody the lyoprotectant and include, for example: sucrose, glucose, trehalose, as well as, galactose, mannose, fructose, maltose, mannitol, and sorbitol.  The isotonicity agent discussed in ¶[0136] discloses using such compounds as glycerol and xylitol.
Based on the above combined teachings of Wooster, Ochomogo, and Narain, the Examiner submits that a person having ordinary skill in the art, ahead of the effective filing date 
As discussed above, Wooster provides the fundamental teachings of producing the claimed oil-in-water nanoemulsion, including the inclusion of Applicants’ recited stabilizing agents within the aqueous phase.  Wooster additionally and expressly teaches that the inclusion of such compounds enables the aqueous phase to form and maintain smaller emulsion droplet sizes.  Encompassed by the reference are formulations that are demonstrated as having droplet sizes of about 45 nm and maintaining the stability of these formulations for at least 100 days.  Wooster’s sole deficiency is that it simply does not expressly disclose the functionally equivalent sugars and sugar alcohols that are instantly recited.
The nanoemulsion teachings of Ochomogo and Narain are both relied upon to demonstrate that such compounds are known in the art, known to be formulated into nanoemulsion compositions, and most critically, known to be used as agents that will stabilize the particle sizes of droplets that are dispersed within the practiced compositions.
Therefore, the Examiner advances that the instantly claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent a clear showing of evidence to the contrary.
	
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615